DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kari Gore U.S. Patent 8,556,338 B1 (Gore) in view of Shyan-Wei Chen U.S. Patent 7,900,283 (Chen) further in view of Raymond Laberge U.S. Patent 5,007,108 (Laberge).
Regarding claim 12, Gore discloses a lining element for a backrest of a vehicle seat, in particular for a rear face of the backrest (Figure 1 Element 10) comprising two types of materials.  Gore does not directly disclose a soft lining part and a solid lining part.  Chen discloses a protective lining assembly comprising a number of soft lining parts which are arranged on the front face and a plurality of solid lining parts which are connected thereto 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Gore as taught by Chen to include Chen’s soft lining and solid lining.  Such a modification would provide a material to protect the underlying surface and flexibly adapting to the contours of the underlying surface.  
Gore in view of Chen does not directly disclose the solid lining parts to be vertically arranged so a bottom edge portion of an upper solid lining part overlaps the top edge portion of a consecutive lower solid lining part.  Laberge discloses a lining element wherein solid parts are vertically arranged along the soft lining part so a bottom edge portion of the upper solid lining part overlaps a top edge portion of the consecutive lower solid lining part (Figure 6 Element portion 96 overlaps Element 90).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Gore in view of Chen as taught by Laberge to include Laberge’s overlapping arrangement of the solid lining parts along the soft lining parts.  Such a modification would provide an arrangement to enhance the flexibility of the material while maintaining the protective properties of the lining.  
Regarding claim 13, Gore in view of Chen in view of Laberge discloses the lining element wherein at least one of soft lining part is formed from silicone, from a woven fabric, from thermoplastic elastomer or a combination thereof (Column 2 Lines 16-56, Chen).  
 Regarding claim 14, Gore in view of Chen in view of Laberge discloses the lining element wherein the plurality of solid lining parts is formed from a hard material, including thermoplastic material (Column 2 Lines 16-56, Chen).  
Regarding claim 15, Gore in view of Chen in view of Laberge discloses the lining element wherein the lining element is a two-component part (Figure 3, Chen).  
Regarding claim 16, Gore in view of Chen in view of Laberge discloses the lining element wherein on a surface on the rear face of the lining element in each case the solid lining parts have a small spacing from the respectively adjacent solid lining part relative to a size of a solid lining part (Figure 5, Chen).  
Regarding claim 22, Gore in view of Chen in view of Laberge discloses the lining element dimensioned and shaped to cover an area of a vehicle seat (Gore).  Gore in view of Chen does not directly disclose further comprising a flexible side region in which at least one solid line part is arranged on a side remote from the seat of a soft lining part facing the seat.  Shape modification and duplication of parts is a common and well known modification in the art.  It would be obvious to provide any size or shape of the disclosed structure to cover an extended area of the vehicle seat.  Such a modification would provide a means to additional protect any desired areas of the vehicle seat.  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kari Gore U.S. Patent 8,556,338 B1 (Gore) in view of Shyan-Wei Chen U.S. Patent 7,900,283 (Chen) in view of Laberge further in view of Shyan-Wei Chen et al. U.S. Patent 6,775,851 B2 (Chen 2).
Regarding claim 17, Gore in view of Chen in view of Laberge discloses the lining element comprising solid lining parts (Figure 3 and 5, Chen).  Gore in view of Chen does not directly disclose the solid lining parts to taper toward the front.  Chen 2 disclose a protective panel comprising solid lining parts that taper toward the front (Figure 5-6 Element 4, 41, 42, 43, 7, 71, 75).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Gore in view of Chen in view of Laberge as taught by Chen 2 to include Chen 2’s tapered solid lining parts.  Such a shape modification would provide a means to enhance the protective shock absorbing properties of the protective lining.  

Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kari Gore U.S. Patent 8,556,338 B1 (Gore) in view of Shyan-Wei Chen U.S. Patent 7,900,283 (Chen) in view of Laberge further in view of Andrew A. Goldfine U.S. Patent 6,969,548 (Goldfine). 
Regarding claim 18, Gore in view of Chen in view of Laberge discloses the lining element comprising solid lining parts spaced apart (Chen).  Gore in view of Chen in view of Laberge does not directly disclose soft intermediate elements arranged between respectively adjacent solid lining parts.  Goldfine discloses a protective liner wherein soft intermediate elements are arranged between respectively adjacent solid lining parts (Figure 2 Element 16 between Element 18).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Gore in view of Chen in view of Laberge as taught by Goldfine to include Goldfine’s soft intermediate elements.  Such a shape modification would provide a means to enhance the protective shock absorbing properties of the protective lining.  
Regarding claim 19, Gore in view of Chen discloses the lining element comprising solid lining parts (Chen).  Gore in view of Chen does not directly disclose the solid lining parts to overlap or be in contact with one another.  Goldfine discloses solid lining parts that are in contact with one another (Figure 8 Element 18).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Gore in view of Chen as taught by Goldfine to include Goldfine’s solid lining parts to be in contact with one another.  Such a shape modification would provide a means to enhance the protective shock absorbing properties of the protective lining.  

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kari Gore U.S. Patent 8,556,338 B1 (Gore) in view of Shyan-Wei Chen U.S. Patent 7,900,283 (Chen) in view of Laberge further in view of Mark D. Dodd U.S. Patent 8,961,733 B2 (Dodd). 
Regarding claim 20, Gore in view of Chen in view of Laberge discloses the lining element comprising solid lining parts (Chen).  Gore in view of Chen in view of Laberge does not directly disclose an additional device which counteracts a deformation toward the front.  Dodd discloses an additional device which counteracts a deformation toward the front (Element 33 portion mounted along Element 31).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Gore in view of Chen in view of Laberge as taught by Dodd to include Dodd’s additional device.  Such a shape modification would provide a means to assist the shape contour fit of the lining to the seat.  
Regarding claim 21, Gore in view of Chen in view of Laberge in view of Dodd discloses the lining element wherein the device comprises at least one wire arranged on the front face as . 
Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive.
With regards to Applicant’s arguments: 
Applicant argues that neither Gore nor Chen does not disclose deformability properties to support movement of a seat occupant. 
Gore discloses a flexible protective cover for mounting along the rear side of the backrest of a vehicle seat.  Chen discloses a protector used for a user’s body.  However, it is obvious to use this body protecting unit along alternative subjects that are in need of protection from external forces.  
Applicant argues that the lining element does not need any common metal frame supports.   
There is not structural limitations in the claim language to teach away from the disclosure of Gore in view of Chen.  The rear surface of the backrest stated in the claims are not further articulating the structure of the seat to include metal support frames.  This argument is further not supported in the specification of the applicant as originally filed.
Regarding arguments that the prior art does not disclose “wherein the solid lining parts are vertically arranged with respect to one another so a bottom edge portion of an upper solid lining part overlaps a top edge portion of a consecutive lower solid lining part” Raymond Laberge U.S. Patent 5,007,108 (Laberge) discloses the arrangement of the solid lining parts so as to overlap one another when stacked along a vertical arrangement.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636